UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1672



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUTHER BARTRUG; SANDRA B. BARTRUG,

                                           Defendants - Appellants,




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:95-cv-00769-RLW)


Submitted: December 14, 2006              Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther Bartrug, Sandra B. Bartrug, Appellants Pro Se. Robert J.
Branman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Robert P. McIntosh, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther   and   Sandra   Bartrug     appeal   from    the   district

court’s orders confirming the foreclosure sale of the Bartrugs’

property pursuant to a tax lien and denying the Bartrugs’ motion to

stay execution of the judgment.          In their brief to this court, the

Bartrugs seek to challenge the propriety of the Internal Revenue

Service’s assessment of the underlying income tax liability and the

validity of the tax lien on the property.          This appeal is untimely

as to the district court’s November 25, 1996, order upholding the

tax lien.     See Fed. R. App. P. 4(a)(1)(B) (providing sixty day

appeal period when the United States or its agency is a party);

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (holding

that appeal period is mandatory and jurisdictional).

            This appeal is timely only as to the district court’s

orders   confirming   the   sale    of    the   property   and   denying    the

Bartrugs’ motion for stay of execution of the judgment.                     The

Bartrugs have presented no arguments challenging these orders.

Therefore, they have waived review of these orders.               See Fed. R.

App. P. 28(a)(9); Edwards v. City of Goldsboro, 178 F.3d 231, 241

n.6 (4th Cir. 1999); 4th Cir. R. 34(b).

            Accordingly, we affirm the district court’s orders.              We

dispense with oral argument because the facts and legal contentions




                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -